Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 5, 19 objected to because of the following informalities:  
Claim 5 appears to contain a typo, “siad”.
It appears “inventory movement tool” in claim 19 should be the/said inventory movement tool.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is being claimed by “at least one a pick cell”.
Claim 3 recites the limitation " said inventory item movement tool ".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear if an additional “robotic arm” is being introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (US 10,865,043).

Regarding claim 1, Garcia discloses a system of inventory management comprising: 
at least one container (150) adapted to hold inventory items (Col.3, ln. 11+); 
a conveyor system (114) adapted to move containers with inventory items (Fig.3); and 
at least one a pick cell (100) comprising an array (106) of processing locations (Fig.2) adapted to receive containers and an inventory movement tool comprising a robotic arm (123) adapted to interact with containers received by the pick cell (Fig.3); 
wherein each container moves on the conveyor system to a pick cell wherein the inventory items from the container are processed (Col.13, line 39+); wherein said pick cell includes at least one buffer shelf (upper 114, Fig.4) for processing items.

Regarding claim 2, Garcia further discloses said pick cell robotic arm retrieves items from received containers transferred to processing locations (Fig.3).

Regarding claim 3, Garcia further discloses said inventory item movement tool comprises a robotic arm (123) (Fig.3).

Regarding claim 4, Garcia further discloses said robotic arm comprises an end of arm tool (125).

Regarding claim 5, Garcia further discloses the system comprises multiple pick cells (Fig.3), wherein said pick cells use a variety of end of arm tools (Col.12, lines 63+).

Regarding claim 6, Garcia further discloses said conveyor system moves containers in and out of pick cells to complete orders (Col.4, lines 12+).

Regarding claim 7, Garcia further discloses a tracking means to track progress of an order being fulfilled by the system (Col.4, lines 12+).

Regarding claim 8, Garcia further discloses said at least one pick cell comprises a frame and wherein said at least one buffer shelf is attached to said frame (Fig.4).

Regarding claim 9, Garcia further discloses at least one said buffer shelf includes defined sub- areas and wherein dividers define said sub-areas (114f).

Regarding claim 10, Garcia further discloses said containers include inventory items having one of several sources (Col.7, lines 32+).

Regarding claim 11, Garcia further discloses said inventory is logically categorized into three hierarchical levels (Col.7, lines 32+).

Regarding claim 12, Garcia further discloses a container waiting area in communication with said pick cell wherein inventory containers traverse said conveyor to the container waiting area (Fig.4).

Regarding claim 13, Garcia further discloses said conveyor is one-directional (Col.3, ln. 22).

Regarding claim 14, Garcia further discloses said inventory items are stored containers comprising trays, totes, bags, and boxes (Col.7, lines 32+) and wherein a container is routed to a pick cell with a compatible end of arm tool given the inventory to be retrieved (Col.12, lines 63+).

Regarding claim 16, Garcia further discloses sensors suspended from the pick cell frame (Col.13, line 31).

Regarding claim 17, Garcia further discloses a controller in communication with said sensors and remaining components of said pick cell (Col.4, lines 12+).

Regarding claim 18, Garcia further discloses multiple buffer shelves within reach of the inventory movement tool (Fig.4).

Regarding claim 19, Garcia further discloses inventory movement tool further comprises a gantry (122).
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 10,865,043) in view of Hainsworth (US 4,492,504).

Regarding claim 15, Garcia does not further specifically disclose said processing locations comprise conveyor belt sections capable of movement in and out of a pick cell.
Hainsworth teaches a material handling system with conveyors 40 moving along shelves as well as conveyors 50 moving items in and out of shelves (Fig.2)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Garcia in view of Hainsworth to include conveyor sections capable of movement in and out of a pick cell in order to further assist in transfer of containers.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 10,865,043) in view of Ueda (US 10,800,617).

Regarding claim 20, Garcia further discloses at least one inventory stacker/de-stacker in communication with the conveyor wherein said stacker/de-stacker accepts inventory from external sources.
Ueda teaches a transport facility which includes a plurality of container shelves 1 that accommodate containers W, a plurality of transport vehicles 2 that transport the containers W, carry-in/carry-out units 3 that perform carry-in transport and carry-out transport of a container group WG in which the containers W have been stacked in a vertical direction Z, and a control apparatus H that controls the plurality of transport vehicles 2.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Garcia in view of Ueda to stack/destack inventory in order to best utilize available space. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Otto, Wehking, Borders, Goren and Ueda further disclose elements of a system of inventory management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652